ORDER

PER CURIAM.
Andrew Tuggle (“Tuggle”) appeals from the trial court’s judgment dismissing his petition in equity seeking the establishment of non-paternity of J.T., a minor child, as being barred by res judicata. In his one point on appeal, Tuggle argues the trial court erred in dismissing his petition *775because it was not barred by res judicata because the identity of the parties and the identity of the issues are different.
We have reviewed the briefs of the parties and the legal file. The trial court did not err in dismissing Tuggle’s petition. Nazeri v. Missouri Valley College, 860 S.W.2d 303, 306 (Mo. banc 1993). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84'.14(b).